

116 HR 8621 IH: Child Tax Credit for Pregnant Moms Act of 2020
U.S. House of Representatives
2020-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8621IN THE HOUSE OF REPRESENTATIVESOctober 16, 2020Mr. Smith of Missouri (for himself, Mr. David P. Roe of Tennessee, Mr. Budd, Mr. Weber of Texas, Mr. Perry, Mr. Joyce of Pennsylvania, Mr. Allen, and Mr. Schweikert) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide a child tax credit for pregnant moms with respect to their unborn children.1.Short titleThis Act may be cited as the Child Tax Credit for Pregnant Moms Act of 2020.2.Child tax credit allowed with respect to unborn children(a)In generalSubsection (c) of section 24 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(3)Credit allowed with respect to unborn children(A)In generalThe term qualifying child includes an unborn child of an eligible taxpayer for the taxable year immediately preceding the year in which such child is born, if such child is born alive on or before the due date for the return of tax for such taxable year.(B)Double credit allowed in certain cases(i)In generalIn the case of a qualifying child of an eligible taxpayer who is not taken into account under subparagraph (A) (including by reason of subsection (h)(7) or any other provision of this section) for the taxable year immediately preceding the year in which such child is born alive—(I)the amount of the credit determined under subsection (a), and(II)the amount determined under subsection (d)(1),shall each be increased by 100 percent with respect to such child for the taxable year in which the child is born. (ii)Special rule for splitting of double creditIn the case of a child otherwise described in clause (i) who (but for this clause) would not be treated as a qualifying child of the eligible taxpayer for the taxable year in which such child is born by reason of paragraph (1)(B) or (4) of section 152(c)—(I)such child shall be treated as a qualifying child for purposes of this section for such taxable year of—(aa)the eligible taxpayer, and(bb)any other taxpayer with respect to whom such child would, without regard to this clause, be treated as a qualifying child, and(II)clause (i) shall not apply with respect to such child.(C)DefinitionsFor purposes of this paragraph—(i)Unborn childThe term unborn child means a member of the species homo sapiens, at any stage of development, who is carried in the womb.(ii)Eligible taxpayer(I)In generalThe term eligible taxpayer means, with respect to an unborn child taken into account under subparagraph (A) or a qualifying child taken into account under subparagraph (B)—(aa)the woman who carries or carried such child in the womb and, except in the case of embryo adoption, is the biological mother of such child, and(bb)if filing a joint return, the husband of such woman.(II)Embryo adoptionFor purposes of subclause (I), the term embryo adoption means the lawful transfer of an unborn child at the embryonic stage of development into the womb of a woman who—(aa)is not the biological mother of such child, and(bb)intends to bear and to be the permanent mother of such child.(iii)Born aliveThe term born alive has the meaning given such term by section 8(b) of title 1, United States Code..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.